id office uilc cca-416104-09 -------------- number release date from sent thursday date am to ------------------------ cc subject sharing of ex_parte obtained tax returns the plain language of the statute provides that the i order can be issued for preparation for any judicial proceeding pertaining to the enforcement of a specifically designated federal criminal statute i know that money laundering is title so that's a different title statute from mortgage fraud and i'm thinking that mortgage fraud is title and narcotics is title so yes he would need another i order to cover the narcotics and money laundering
